                     Case 18-16659-LMI     Doc 56    Filed 01/04/19      Page 1 of 3




      ORDERED in the Southern District of Florida on January 3, 2019.




                                                 Laurel M. Isicoff
                                                 Chief United States Bankruptcy Judge




_____________________________________________________________________________
                                   UNITED STATES BANKRUPTCY COURT
                                    SOUTHERN DISTRICT OF FLORIDA
                                             Miami Division
                                           www.flsb.uscourts.gov

       In re:                                            Case No. 18-16659-LMI

       YURI LYUBARSKY AND                                Chapter 7
       OLGA LYUBARSKY,

              Debtor.
       _____________________________________/


                                ORDER ADMITTING ATTORNEY PRO HAC VICE

        This matter came before the court without a hearing on the Motion to Appear Pro Hac
        Vice [ECF No.53]. The court having reviewed the motion and good cause appearing,
        it is

        ORDERED that Eric Rayz, Esq. (“Visiting Attorney”) may appear before this court pro
        hac vice as counsel for Vertonix Limited (“Client(s)”) in this case and in each
        adversary proceeding in this case where Visiting Attorney appears on behalf of
        Client(s), subject to the local rules of this court. Visiting Attorney shall include the
        certification required by Local Rule 9011-4(B)(2) in all papers filed with this court.

        Visiting Attorney may apply to become a registered user of CM/ECF in this district with
        full filing privileges in this case and in any other case in which this court has entered an

        LF-45 (rev. 12/01/16)                  Page 1 of 2
              Case 18-16659-LMI   Doc 56     Filed 01/04/19   Page 2 of 3



order admitting Visiting Attorney pro hac vice.


The following attorney (“Local Attorney”) is designated as the attorney qualified to
practice in this court with whom the court and other counsel may readily communicate
and upon whom papers may be served:

                                     Felipe Plechac-Diaz, Esq.
                                     LEIDERMAN SHELOMITH ALEXANDER
                                     + SOMODEVILLA, PLLC
                                     2699 Stirling Road, Suite C401
                                     Ft. Lauderdale, Florida 33312
                                     Telephone: (954) 920-5355
                                     Facsimile: (954) 920-5371
                                     E-mail Address: fpd@lsaslaw.com
                                     Florida Bar No. 0105483

Local Attorney shall act as the local attorney as required by Local Rule 2090-1(C)(2) in
this case and in each adversary proceeding in this case in which the Visiting Attorney
appears on behalf of the Client(s). If Local Attorney declines to serve as the local
attorney in any such adversary proceeding, a separate local attorney must file an
additional Motion to Appear Pro Hac Vice, and absent such separate motion and an
order of this court approving the same Local Attorney will continue to act as local
attorney for the Client(s) in all such proceedings.


                                           ###


Submitted by:

Felipe Plechac-Diaz, Esq.
Leiderman Shelomith Alexander
+ Somodevilla, PLLC
2699 Stirling Rd # C401
Ft. Lauderdale, FL 33312
Telephone (954) 920-5355
Facsimile (954) 920-5371
fpd@lsaslaw.com




 LF-45 (rev. 12/01/16)                Page 2 of 2
              Case 18-16659-LMI   Doc 56    Filed 01/04/19   Page 3 of 3



Copies furnished to:

Attorney Plechac-Diaz shall serve a copy of this order on the United States Trustee, all
parties who have filed appearances in this case, and all parties who have appeared in
each applicable adversary proceeding, and shall file a certificate of service thereof.




 LF-45 (rev. 12/01/16)               Page 3 of 2
